Case 5:21-cv-00164-JPB-JPM Document 5 Filed 09/21/21 Page 1 of 3 PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

BRIANNA ANN SUNSHINE aka
William Allen LaRue,

                      Plaintiff,

              v.                                          CIVIL ACTION NO. 5:21-CV-164
                                                          Judge Bailey

SHELBY SEARLS and DAVID PROCTOR,

                      Defendants.

                         MEMORANDUM ORDER AND OPINION

       The plaintiff, Brianna Ann Sunshine, filed this action on September 20, 2021, under

a State Civil Rights Complaint Pursuant to 42 U.S.C.    § 1983 alleging that the defendants
are subjecting the plaintiff to unnecessary and wanton infliction of pain and suffering, cruel

and unusual punishment, and intentionally interfering with the plaintiff’s medical and mental

health treatments for severe gender dysphoria. See [Doc. 1 at 7—8].

       The Prison Litigation Reform Act of 1995 (“PLRA”) provides that a sanction shall be

imposed on those prisoners who file meritless lawsuits repeatedly. The sanction is such

that prisoners lose the right to proceed without prepayment of fees and costs.

       In no event shall a prisoner bring a civil rights action or appeal a judgment in

       a civil action or proceeding under this section if the prisoner has, on 3 or

       more occasions, while incarcerated or detained in any facility, brought an

       action or appeal in a court of the United States that was dismissed on the

       grounds that it is frivolous, malicious, or fails to state a claim upon which


                                              1
Case 5:21-cv-00164-JPB-JPM Document 5 Filed 09/21/21 Page 2 of 3 PageID #: 36




        relief may be granted, unless the prisoner is under imminent danger of

        serious physical injury.

28 U.S.C.   § 191 5(g); see also Ashley V. E. Dilworth, co-I, 147 F.3d 715 (8th Cir. 1998)
(“Section 1915(g) denied the installment payment method to those prisoners who have had

three previous cases or appeals dismissed as frivolous, malicious, or for failure to state a

claim upon which relief can be granted (‘three strikes’).”). Consequently, “the proper

procedure is forthe district court to dismiss the complaint without prejudice when it denies

a prisoner leave to proceed in forma pauperis pursuant to the 3 strikes provision of

1915(g). The prisoner cannot simply pay the filing fee after being denied in forma pauperis

status. He must pay the filing fee at the time he initiates the suit.” Dupree v. Palmer, 284

F.3d 1234, 1237(11th Cir. 2002); see also Finley v. Doe, 2008 WL 264-5472 (S.D. W.Va.

June 30, 2008) (Johnston, J.).

       The undersigned’s review of PACER, the nationwide database maintained by the

federal courts, indicates that at least three of the plaintiff’s prior civil cases qualify as strikes

underthis provision. See LaRue v. Matheny, 2010 WL 786246 (S.D. W.Va. Mar. 4, 2010)

(Copenhaver, J.) (dismissed with prejudice forfailureto state a claim upon which relief can

be granted); LaRue v. Hustler Mag., Inc., 2010 WL 1379906 (S.D. W.Va. Mar. 30, 2010)

(Faber, J.) (dismissed with prejudice for failure to state a claim upon which relief can be

granted); LaRue v. Rubenstein, 2009 WL 5217680 (S.D. W.Va. Dec. 31, 2009)

(Copenhaver, J.) (dismissed with prejudice for failure to state a claim upon which relief can

be granted). In addition, the plaintiff has been advised that he has three strikes for the

purposes of 18 U.S.C.     § 1915(g). See LaRue v. Ames, Case No. 2:20-CV-00308 (S.D.


                                                 2
Case 5:21-cv-00164-JPB-JPM Document 5 Filed 09/21/21 Page 3 of 3 PageID #: 37




W.Va. Jan. 26, 2021) (stating the plaintiff “has previously filed at least three actions in

federal court which have been dismissed as being frivolous or malicious or failure to state

a claim upon which relief can be granted”).

       While the PLRA includes an exception to the section 1915(g) filing restriction if the

prisoner is under imminent danger of serious physical injury, that exception cannot apply

in this case. The plaintiff does not allege that he is in imminent danger of serious physical

injury. Instead, the plaintiff alleges that various employees at the Bureau of Prisons are

denying the plaintiff of adequate medical care for gender dysphoria and refusing to refer

the plaintiff to surgeons for surgical consultation. Nothing in the plaintiff’s Complaint raises

a credible allegation of imminent danger of serious physical injury. Moreover, there is no

evidence on the docket that the plaintiff paid the $402 filing fee for the above-styled case.

In fact, a Notice of Deficient Pleading was filed. See [Doc. 3].

       Accordingly, it is hereby ORDERED that the plaintiff’s Motion to Proceed in forma

pauperis [Doc. 2] be DENIED, and the plaintiff’s Complaint [Doc. 1] is DISMISSED

WITHOUT PREJUDICE to his right to file a new complaint along with the $402 filing fee.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Memorandum Opinion and Order to

any counsel of record and to mail a copy to the pro se plaintiff.

       DATED: September       2J, 2021.


                                                   ~
                                                   UNITED STATES DISTRICT JUDGE


                                               3
